Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 1 of 14




                 UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK


NATIONAL ASSOCIATION FOR                    ECF CASE
THE ADVANCEMENT OF
COLORED PEOPLE, SPRING                      Case No. 7:17 Civ. 8943 (CS)(JCM)
VALLEY BRANCH, et al.,
                                            DISTRICT JUDGE
              Plaintiffs,                   CATHY SEIBEL

  v.                                        MAGISTRATE JUDGE
                                            JUDITH C. McCARTHY
EAST RAMAPO CENTRAL SCHOOL
DISTRICT, et al.,

              Defendants.




                      MORGAN, LEWIS & BOCKIUS LLP
                              David J. Butler
                            Randall M. Levine
                             101 Park Avenue
                          New York, NY 10178
                            T: (212) 309-6000
                            F: (212) 309-6001
                                  -and-
                      1111 Pennsylvania Avenue, NW
                          Washington, DC 20004
                            T: (202) 739-3000
                            F: (202) 739-3001

                            William S.D. Cravens
                                 Clara Kollm
                       1111 Pennsylvania Avenue, NW
                           Washington, DC 20004
                             T: (202) 739-3000
                             F: (202) 739-3001




                                    1
        Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 2 of 14




                                                  TABLE OF CONTENTS

INTRODUCTION ...............................................................................................................1

ARGUMENT .......................................................................................................................2

   I.     Special Circumstances Disfavor An Award In This Case .......................................2

  II.     Non-Compensable Fees And Costs Should Be Excluded From Any Award ..........4

          A. The Court Should Exclude Fees For 366.38 Hours Related to Dr. Cole and
             Plaintiffs’ Withdrawn Preliminary Injunction Motion ......................................5

          B. The Court Should Exclude 223.2 Hours Related to Plaintiffs’ Unopposed
             Third-Party Discovery .......................................................................................6

          C. Total Non-Compensable Fees and Costs ...........................................................8

CONCLUSION ..................................................................................................................10




                                                                     i
       Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 3 of 14




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Farrar v. Hobby,
   506 U.S. 103 (1992) ...................................................................................................................2

Ford v. Tennessee Senate,
   No. 2:06-CV-2031, 2008 WL 4724371 (W.D. Tenn. Oct. 24, 2008) ........................................6

Judicial Watch, Inc. v. U.S. Dep’t of Commerce,
   470 F.3d 363 (D.C. Cir. 2006) ...................................................................................................6

Kerr v. Quinn,
   692 F.2d 875 (2d Cir. 1982).......................................................................................................2

Milwe v. Cavuoto,
   653 F.2d 80 (2d Cir. 1981).....................................................................................................3, 4

Pope v. Albany Cnty.,
   No. 1:11-cv-0736 (LEK/CFH), 2015 WL 5510944 (N.D.N.Y. Sept. 16, 2015) .......................4

Sw. Ctr. for Biological Diversity v. Bartel,
   No. 98-CV-2234 ........................................................................................................................6




                                                                    ii
        Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 4 of 14




                                          INTRODUCTION

           The District’s public school students—the same students whose interests Plaintiffs

repeatedly claim to represent in this lawsuit—will suffer significant harm if this Court awards the

$4.3 million in attorneys’ fees and costs recommended in the December 29, 2020 Report and

Recommendation. Such an award would force an almost 2% reduction of the District’s operating

budget for this school year, at a time when the District already operates under a contingency budget

and is under significant additional stress due to increased operating costs relating to the ongoing

pandemic. Moreover, an award in this case would be punitive rather than compensatory, since

Plaintiffs have repeatedly made clear that any award they receive will not be used to compensate

their pro bono counsel, and because it was not the prospect of compensation that incentivized

Plaintiffs’ counsel to take this case in the first instance. Under these circumstances, and in

accordance with Second Circuit precedent, this Court should exercise its discretion and either

dramatically reduce or simply award $1.00 in attorneys’ fees and costs, in order to provide

appropriate support to the public school students in the District.

           In the alternative, if the Court determines a fee award of greater magnitude is appropriate,

any award should be reduced to exclude certain fees and costs that are not compensable but that

were nevertheless included in the Plaintiffs’ fee petition and incorporated in Judge McCarthy’s

recommendation. These include fees and costs associated with: (1) the preliminary injunction

motion that Plaintiffs withdrew before it could be decided; (2) Plaintiffs’ first expert witness,

Dr. Cole, who was subsequently withdrawn; and (3) Plaintiffs’ efforts to obtain discovery and

testimony from certain third parties that the District did not oppose or hinder in any way. That

$349,748.84 reduction would reduce the recommended award to $3,983,947.491.



1
    See supra note 9.

                                                    1
       Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 5 of 14




                                            ARGUMENT

  I.    Special Circumstances Disfavor An Award In This Case.

        As explained in the District’s opposition to Plaintiffs’ fee petition, when an award would

be “unjust” it should not be granted. ECF No. 631 at 13–14 (citing Kerr v. Quinn, 692 F.2d 875,

877 (2d Cir. 1982)); see also Farrar v. Hobby, 506 U.S. 103, 118 (1992) (O’Connor, J. concurring)

(“After all, where the only reasonable fee is no fee, an award of fees would be unjust; conversely,

where a fee award would be unjust, the reasonable fee is no fee at all.”). Examples of awards that

may be “unjust” include those that amount to a windfall to plaintiffs while operating as a significant

penalty to the defendant, and awards that do not serve the statutory purposes of fee awards. Kerr

v. Quinn, 692 F.2d 875, 877 (2d Cir. 1982) (“Since the principal statutory purpose is not served

by an award in those circumstances, the addition of counsel fees to a judgment may be considered

unjust and denied by the district court.”); id. at 878 (“Where an award of counsel fees would be

something of a windfall to a plaintiff and a significant penalty to a defendant, such an award may

be denied.”). In this case, any award of fees to plaintiffs will be a windfall to Plaintiffs’ counsel

and a penalty to the District’s public school students, and would not serve to further the statutory

purposes of fee awards generally. In such circumstances, the Court should exercise its discretion

and forgo a fee award entirely, or only order nominal fees.

        First, an award here would operate as a windfall for Plaintiffs’ counsel. Plaintiffs have

made it clear that their counsel does not intend to keep any of the fees awarded. Instead, counsel

has repeatedly said that they intend to donate any award to an unidentified charity for the supposed

benefit of the District’s public school students. That plan would not benefit the District’s public

school children to the same extent as funding their daily education, and fails to fulfill the objective

of statutory attorney fees for a prevailing party. Moreover, it is not at all clear that any such charity



                                                   2
     Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 6 of 14




exists. Nonetheless, any funds ordered by the Court would unquestionably have to be taken from

District’s contingency budget and would make fewer funds available to provide education

programming and services to the very public school students whose interests Plaintiffs claim to

represent. And even if a charity could be identified, it could not replace the day-to-day teaching

and support positions and public school programs that would have to be eliminated if the

recommended award was made.

       At the same time, the recommended $4.3 million award would punish the District for

electing to defend itself in this litigation. But punishment is not the reason for the statute’s

authorization to award fees to a prevailing party. Rather, the reason for an award “is to permit and

encourage plaintiffs to enforce their civil rights.” Milwe v. Cavuoto, 653 F.2d 80, 84 (2d Cir.

1981) (citation omitted). That clearly is not necessary here. In addition, even if punishment were

a legitimate purpose of a fee award (which it is not), an award here would not punish the Board

that exercised the District’s right to defend itself—it would punish the District’s public school

students—the very students whose interests Plaintiffs claim to represent in this litigation.2 As

shown in the Declaration or Dr. Ray Giamartino, Jr., the Interim Superintendent of the District, a

significant award of attorney fees in this case will have “a lasting negative effect on East Ramapo

public school students and the community as a whole.” Ex. A (Decl. of Ray Giamartino, Jr.) ¶ 11.

For example, the award could necessitate cutting music and art classes for all students before the

fourth grade (id. ¶ 10(l)); eliminating the position of Junior Network Specialist, which exists to




2
  Judge McCarthy declined to find an award to be unjust here because the District decided to
expend significant resources to defend this case. However, the District’s exercise of its legislative
judgment about the appropriate resources to commit to the defense of the litigation does not help
this Court exercise its own discretion to decide the amount of an appropriate fee award. The
Court’s considerations and the policies implicated are entirely different. Ultimately, the Court
must decide for itself whether a fee award would be just under the circumstances.
                                                 3
          Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 7 of 14




assist bilingual families and schools in need of technical support (id. ¶ 10(e)); and removing up to

fourteen classroom teachers, which would increase the class sizes for the classes (id. ¶ 10(k)). See

also Ex. A ¶ 10(a)–(m).

           Second, the recommended award would not further the purpose of fee-shifting statutes.

The Second Circuit has instructed that “the “principal factor” underlying the decision to allow fee

shifting in certain types of cases is “whether a person in the plaintiff’s position would have been

deterred or inhibited in seeking to enforce civil rights without an assurance that his attorneys’ fees

would be paid if he were successful.”’ Milwe, 653 F.2d at 84 (quoting Zarcone v. Perry, 581 F.2d

1039, 1044 (2d Cir.1978)). In this case, where plaintiffs attracted “competent counsel” on a pro

bono fee basis with no expectation of recovery, there was “no financial disincentive or bar to

vigorous enforcement of the plaintiff’s civil rights.” Id. (quoting Zarcone, 581 F.2d at 1044).

    II.    Non-Compensable Fees And Costs Should Be Excluded From Any Award.

           Judge McCarthy awarded fees for 75% of the hours in Plaintiffs’ request, reducing the

hours by 25% across-the-board for overstaffing (ECF No. 671 at 16), excessive or duplicative

billing entries (id. at 17), and wasteful motions practice (id. 18–19).3 The 25% reduction, however,

does not account for fees and costs that are not compensable at all, but that were included in the




3
  Notably, comparable cases in this Circuit have reduced fee awards by as much as 75% for similar
overstaffing and overbilling. ECF No. 631 at 15 n.66 (citing Pope v. Albany Cnty., No. 1:11-cv-
0736 (LEK/CFH), 2015 WL 5510944, at *1 (N.D.N.Y. Sept. 16, 2015)). The total fee award in
Pope was $1,602,886.00—reduced from the $6,295,935.00 request—which accounted for four
years of litigation, including a full preliminary injunction hearing and an eleven day trial. Id. This
Court should at least increase the across-the-board reduction recommended by Judge McCarthy
from 25% to as much as 75% in light of Judge McCarthy’s findings of overstaffing, overbilling,
and wasteful motions practice, and the relatively shorter time period of litigation in this case as
compared to Pope. Greater reduction also is warranted given the high level of “fluff” in Plaintiffs’
counsel’s billing entries—including but not limited to charging the District $2,080.00 so that
Ms. Solomon could attend an ACLU webinar. See ECF No. 631 at 5 n.15 (citing the billing entry
at ECF No. 603-21 at 304).
                                                  4
     Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 8 of 14




Plaintiffs’ fee petition.   Those non-compensable fees and costs should be excluded before

application of Judge McCarthy’s referenced discounts, if any award is to be made.

           A. The Court Should Exclude Fees For 366.38 Hours Related to Dr. Cole and
              Plaintiffs’ Withdrawn Preliminary Injunction Motion.

       Although Plaintiffs represent that they do not seek to tax the District for attorneys’ fees

incurred related to either their withdrawn expert, Dr. Cole, or their withdrawn motion for

preliminary injunction (ECF No. 604 at 10; ECF No. 600 (Eisenberg Decl.) ¶ 11), 366.38 hours of

their charged time related Dr. Cole or Plaintiffs’ withdrawn motion for preliminary injunction. See

ECF No. 632-4 (Ex. D to Butler Decl.). While Judge McCarthy noted that these entries likely

were inadvertently included in Plaintiffs’ petition, she also held that “these fees, as recognized by

Plaintiffs, are not compensable.” ECF No. 671 at 15 (citing Cooper v. Sunshine Recoveries Inc.,

No. 00CIV8898(LTS)(JCF), 2001 WL 740765, at *3 (S.D.N.Y. June 27, 2011)). As a result, those

non-compensable hours should have been subtracted from the Plaintiffs’ petition before Judge

McCarthy applied the necessary discounts and calculated the recommended award. They do not

appear to have been subtracted. Accordingly, if any award is made, the following hours, identified

by timekeeper, should be removed from the total hours for each timekeeper before application of

the 25% discount under Judge McCarthy’s analysis:

                                             TABLE 1

                                                     Hours Attributable
                               Timekeeper               to Cole / PI
                                                      (ECF No. 632-4)
                                Clubock                      2.5
                                Salomon                     56.8
                                Calabrese                   68.3
                                Johnson                       0
                                 Mangas                       0
                               Novakovski                   38.2
                                 Pearce                     24.2
                                 Scully                       0

                                                 5
     Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 9 of 14




                                                       Hours Attributable
                                Timekeeper                to Cole / PI
                                                        (ECF No. 632-4)
                                Swaminathan                     0
                                  Cusick                        0
                                  Sahner                        0
                                  Sagara                     109.3
                                  Walton                        0
                                 Eisenberg                    4.25
                                 Grossman                     33.6
                                   Jason                     29.23
                                       TOTAL:            366.38 Hours

            B. The Court Should Exclude 223.2 Hours Related to Plaintiffs’ Unopposed
               Third-Party Discovery.

         Plaintiffs included in their fee petition 223.2 hours in attorneys’ fees and $15,901.72 in

costs related to third party discovery that the District did not oppose. As the District previously

pointed out, such costs typically are not recoverable under fee-shifting statutes and should be

excluded. See ECF No. 631 at 8. Judge McCarthy’s report and recommendation did not address

these non-compensable third party discovery costs, and they were included in the recommended

award.

         Under fee-shifting statutes, a plaintiff’s recoverable fees should be attributable to fighting

an issue “opposing government resistance.” Judicial Watch, Inc. v. U.S. Dep’t of Commerce,

470 F.3d 363, 373 (D.C. Cir. 2006) (quoting Love v. Reilly, 924 F.2d 1492, 1496 (9th Cir. 1991)

(holding government was not required to pay fees attributable to the plaintiff’s opposition to a third

party’s motion to stay a preliminary injunction)); Ford v. Tennessee Senate, No. 2:06-CV-2031,

2008 WL 4724371, at *6 (W.D. Tenn. Oct. 24, 2008) (reducing attorney’s fees in Voting Rights

Act case because “Defendants should not be liable for attorney’s fees incurred as a result of the

actions of a third-party.”); Sw. Ctr. for Biological Diversity v. Bartel, No. 98-CV-2234 BJMA,

2007 WL 2506605, at *8 (S.D. Cal. Aug. 30, 2007) (“[A] fee award against the government must


                                                   6
    Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 10 of 14




exclude that part attributed to a third party’s positions in which United States did not take a position

adverse to the prevailing plaintiff.”).

        Plaintiffs spent 61.4 hours on third-party discovery of a local newspaper, Community

Connections, and 161.8 hours and $15,901.72 in costs on third-party discovery related to Rabbi

Yehuda Oshry. See ECF Nos. 632-6 & 632-7 (Exs. F (Community Connections) & G (Oshry) to

Butler Decl.). Both Community Connections and Rabbi Oshry were represented by independent

counsel. The District did not oppose Plaintiffs’ various filings against Community Connections

or Rabbi Oshry. Accordingly, such fees and costs cannot be “attributable to fighting an issue

opposing government resistance” and are thus not properly taxed to the District. The following

hours separated by timekeeper, in addition to $15,901.72 in costs, should thus be removed from

any award.

                                              TABLE 2

                                      Hours Attributable to            Hours Attributable to
             Timekeeper              Community Connections                    Oshry
                                        (ECF No. 632-6)                  (ECF No. 632-7)
                Clubock                        0                                 0
               Salomon                         1                               13.9
               Calabrese                       0                                 0
                Johnson                        0                                 0
                Mangas                       41.9                              88.7
              Novakovski                       0                                8.6
                 Pearce                      10.9                                0
                 Scully                        0                                 0
             Swaminathan                       0                                7.6
                 Cusick                        0                                 0
                 Sahner                        0                                 0
                 Sagara                       7.6                              40.3
                Walton                         0                                 0
               Eisenberg                       0                                 0
               Grossman                        0                                2.7
                 Jason                         0                                 0
                        TOTAL:            61.4 Hours                       161.8 Hours

                                                   7
      Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 11 of 14




             C. Total Non-Compensable Fees and Costs.

         If the non-compensable hours identified in Section II are subtracted from the total hours

for each timekeeper, the revised totals for each timekeeper would be as shown in Table 3:

                                            TABLE 3

        Timekeeper             Total Hours           Non-Compensable       Recoverable Hours
                               Requested4              Hours Billed5
         Clubock                   371.1                     2.5                   368.6
         Salomon                   826.3                    71.7                   754.6
         Calabrese                2404.4                    68.3                  2336.1
          Johnson                  1466                       0                    1466
          Mangas                   1814                    130.6                  1683.4
        Novakovski                2945.9                    46.8                  2899.1
           Pearce                 1011.7                    35.1                   976.6
           Scully                 1506.6                      0                   1506.6
       Swaminathan                 1543                      7.6                  1535.4
           Cusick                   769                       0                     769
           Sahner                  636.3                      0                    636.3
           Sagara                 1463.6                   157.2                  1306.4
          Walton                   264.8                      0                    264.8
         Eisenberg                 185.6                    4.25                  181.35
         Grossman                  1461                     36.3                  1424.7
           Jason                  122.44                   29.23                   93.21
               TOTAL:        18,791.74 Hours           589.58 Hours          18,202.16 Hours




4
    ECF Nos. 599-2 (Grossman); 600-2 (Eisenberg); 600-4 (Jason); & 603 21 (Latham).
5
    This column sums the figures for each timekeeper in Tables 1 & 2.
                                                 8
     Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 12 of 14




       The corresponding hourly rates and discounts may then be applied to the revised totals for

each timekeeper as shown in Table 4:


                                           TABLE 4

                                        Recoverable
                      Recoverable                                               Recoverable
    Timekeeper                         Hours Reduced       Approved Rate7
                        Hours                                                      Fees8
                                         by 25%6
       Clubock            368.6            276.45              $600.00           $165,870.00
      Salomon             754.6            565.95              $600.00           $339,570.00
      Calabrese          2336.1          1752.075              $300.00           $525,622.50
       Johnson            1466             1099.5              $275.00           $302,362.50
       Mangas            1683.4           1262.55              $300.00           $378,765.00
     Novakovski          2899.1          2174.325              $125.00           $271,790.63
        Pearce            976.6            732.45              $ 275.00          $201,423.75
        Scully           1506.6           1129.95              $125.00           $141,243.75
    Swaminathan          1535.4           1151.55              $125.00           $143,943.75
        Cusick             769             576.75              $125.00            $72,093.75
        Sahner            636.3           477.225              $125.00            $59,653.13
        Sagara           1306.4             979.8               $75.00            $73,485.00
       Walton             264.8             198.6               $ 75.00           $14,895.00
      Eisenberg          181.35          136.0125              $600.00            $81,607.50
      Grossman           1424.7          1068.525              $550.00           $587,688.75
        Jason             93.21           69.9075              $300.00            $20,972.25
                                                                   TOTAL:       $3,380,987.26




6
  “Recoverable Hours” - ((“Recoverable Hours”)/4) = “Recoverable hours Reduced by 25%”
7
  ECF No. 671 at 21.
8
  For each timekeeper, the “Recoverable Fees” in Table 4 results from multiplying “Recoverable
Hours Reduced by 25%” by “Approved Rate.”
                                               9
      Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 13 of 14




                                           CONCLUSION

         For the foregoing reasons, the District respectfully suggests that the Court limit the attorney

fee award to plaintiffs to $1.00, or some nominal amount, or, in the alternative, reduce the amount

recommended by $349,748.849, in order to eliminate non-compensable fees and costs identified

above.

    Dated: January 12, 2021                          Respectfully submitted,

                                                     MORGAN, LEWIS & BOCKIUS LLP

                                                     s/ David J. Butler
                                                     David J. Butler
                                                     Randall M. Levine
                                                     101 Park Avenue
                                                     New York, NY 10178
                                                     T: (212) 309-6000
                                                     F: (212) 309-6001
                                                             -and-
                                                     1111 Pennsylvania Avenue, NW
                                                     Washington, DC 20004
                                                     T: (202) 739-3000
                                                     F: (202) 739-3001
                                                     david.butler@morganlewis.com
                                                     randall.levine@morganlewis.com

                                                     William S.D. Cravens
                                                     Clara Kollm
                                                     1111 Pennsylvania Avenue, NW
                                                     Washington, DC 20004
                                                     T: (202) 739-3000
                                                     F: (202) 739-3001
                                                     william.cravens@morganlewis.com
                                                     clara.kollm@morganlewis.com


9
  Judge McCarthy recommended a total award of $4,333,696.33. ECF No. 671 at 24 (sum of
$3,714,834.38 (attorneys’ fees), $192,463.92 (expert fees), and $426,398.03 (costs)). As explained
in Section II, the recoverable attorneys’ fees should be limited to $3,380,987.26, and $15,901.72
in costs should be removed (total recoverable costs thus equals $410,496.31 or $426,398.03 -
$15,901.72). Total recoverable fees and costs is thus $3,983,947.49, which results from summing
$3,380,987.26 (revised recoverable attorneys’ fees) + $192,463.92 (expert fees)
+ $410,496.31(revised recoverable costs). The difference between the total award ($4,333,696.33)
and the recoverable fees and costs ($3,983,947.49) is $349,748.84.
                                                   10
Case 7:17-cv-08943-CS-JCM Document 676-1 Filed 01/13/21 Page 14 of 14




                                   Counsel for Defendant East Ramapo Central
                                      School District




                                 11
